Exhibit 10.6

 

Execution Copy

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is entered into as of July 1, 2004 (this “Agreement”),
between Joseph E. Zack (“Employee”) and OraSure Technologies, Inc., a Delaware
corporation (the “Company”).

 

WHEREAS, the parties entered into a Confidentiality Agreement, dated September
9, 2002 (the “Confidentiality Agreement”); and

 

WHEREAS, the parties wish to set forth the terms of their relationship and to
enter into this Employment Agreement.

 

NOW, THEREFORE, intending to be legally bound, the parties set forth below the
terms and conditions of Employee’s relationship with the Company.

 

1. Services.

 

1.1 Employment. The Company agrees to continue to employ Employee as Executive
Vice President, Marketing and Sales of the Company, and Employee hereby accepts
such employment in accordance with the terms and conditions of this Agreement.

 

1.2 Duties. Employee shall have the position named in Section 1.1 with such
powers and duties appropriate to that office (a) as may be provided by the
bylaws of the Company, (b) as otherwise set forth in Exhibit A attached to this
Agreement, and (c) as determined by the Company’s board of directors (the “Board
of Directors”) from time to time. Employee’s primary place of work shall be the
Company’s headquarters, at its present location in Bethlehem, Pennsylvania.
Subject to the provisions of Section 6 hereof, Employee’s position and duties
may be changed and Employee’s primary place of work may be relocated from time
to time during the Term (as defined below) of this Agreement.

 

1.3 Outside Activities. Employee shall obtain the consent of the Chief Executive
Officer of the Company before he engages, either directly or indirectly, in any
other professional or business activities that may require an appreciable
portion of Employee’s time or effort to the detriment of the Company’s business.

 

1.4 Direction of Services. Employee shall at all times report directly to, and
discharge his duties in consultation with and under the supervision and
direction of, the Chief Executive Officer of the Company.

 

2. Term. The initial term of this Agreement shall begin as of the date first
written above and end on the second anniversary of that date, unless Employee’s
employment is sooner terminated in accordance with Section 6 below (the “Initial
Term”). Thereafter, this Agreement shall automatically renew and Employee’s
employment shall continue for successive two-year terms (each, a “Renewal Term”
and together with the Initial Term, the “Term”) unless the Company gives
Employee written notice of the Company’s intent not to renew this Agreement at
least 60 days before the expiration of the Initial Term or any Renewal Term, or
(b) Employee’s employment under this Agreement is terminated in accordance with
Section 6 below.



--------------------------------------------------------------------------------

3. Compensation and Expenses.

 

3.1 Salary. As compensation for services under this Agreement, the Company shall
pay to Employee a regular salary of $222,111 per annum. Subject to the
provisions of Section 6 hereof, such salary may be adjusted from time to time in
the discretion of the Board of Directors. Payment shall be made on a bi-weekly
basis, less all amounts required by law or authorized by Employee to be withheld
or deducted. For all purposes under this Agreement, the term “salary” shall mean
the regular annual compensation of Employee payable under this Section 3.1, as
increased but not decreased.

 

3.2 Bonus. The Company shall establish an incentive plan each year for the
payment of cash bonuses to senior executive officers (each, a “Bonus Plan”), on
such terms as may be approved by the Board of Directors or its compensation
committee (the “Compensation Committee”). In addition to the salary described in
Section 3.1 above, Employee shall be entitled to participate in each Bonus Plan,
subject to its terms; provided that (a) Employee shall have a target bonus
amount as determined by the Compensation Committee under each Bonus Plan which
is at least equal to Employee’s target as of the date of this Agreement and (b)
cash bonuses payable to Employee under each Bonus Plan shall be determined in
the same manner as the cash bonuses paid to other senior executive officers of
the Company under the applicable Bonus Plan with respect to the same time
period.

 

3.3 Long-Term Incentive. Employee shall be entitled to participate in accordance
with the terms of the plan in any long-term incentive plan that may from time to
time be adopted by the Board of Directors or the Compensation Committee, in its
sole discretion; provided that compensation or other benefits provided to
Employee under each such long-term incentive plan shall be determined in the
same manner as the compensation or other benefits provided under such plans to
other senior executive officers of the Company with respect to the same time
period.

 

3.4 Additional Employee Benefits. Employee shall be entitled to receive or
participate in any additional benefits, including without limitation medical and
dental insurance programs, qualified and non-qualified profit sharing or pension
plans, disability plans, medical reimbursement plans, and life insurance
programs, which may from time to time be made available by the Company to
corporate officers. The Company may change or discontinue such benefits at any
time in its sole discretion; provided that additional benefits provided to
Employee shall be determined in the same manner as the benefits provided to
other senior executive officers of the Company under such plans with respect to
the same time period.

 

3.5 Expenses. The Company shall reimburse Employee for all reasonable and
necessary expenses incurred in carrying out his duties under this Agreement,
subject to compliance with the Company’s reasonable policies relating to expense
reimbursement. Expenses subject to reimbursement under this Section 3.5 shall
include, but not be limited to, the cost of business-related travel, lodging and
meals and the fees and expenses incurred by Employee to maintain his membership
in professional associations and obtain continuing professional education
reasonably required in connection with Employee’s performance of his duties
under this Agreement.

 

-2-



--------------------------------------------------------------------------------

3.6 Fees. All compensation earned by Employee, other than pursuant to this
Agreement, as a result of services performed on behalf of the Company or as a
result of or arising out of any work done by Employee in any way related to the
scientific or business activities of the Company shall belong to the Company.
Employee shall pay or deliver such compensation to the Company promptly upon
receipt. For the purposes of this provision, “compensation” shall include, but
is not limited to, all professional and nonprofessional fees, lecture fees,
expert testimony fees, publishing fees, royalties, and any related income,
earnings, or other things of value; and “scientific or business activities of
the Company” shall include, but not be limited to, any project or projects in
which the Company is involved and any subject matter that is directly or
indirectly researched, tested, developed, promoted, or marketed by the Company.

 

4. Stock Awards. Employee shall be entitled to participate in the Company stock
award plan, as may be amended from time to time, and in any successor or
replacement stock award or similar plan. The number of stock options or other
stock awards that are granted to Employee under the plan from time to time shall
be determined by the Board of Directors or the Compensation Committee; provided
that (a) Employee shall have a target amount of stock options as determined by
the Compensation Committee under the Company’s stock award plan, which is at
least equal to the target amount for Employee under the Company’s stock option
guidelines for senior managers as in effect on the date of this Agreement (such
guidelines having been filed as Exhibit 10.15 to the Company’s Annual Report on
Form 10-K for the year ended December 31, 2002), and (b) Employee shall be
entitled to receive stock options and other stock awards which are determined in
the same manner as the stock options and stock awards granted to other senior
executive officers of the Company under the stock award plan with respect to the
same time period. All stock options or other stock awards granted to Employee
prior to or on or after the date of this Agreement shall, to the extent then
unvested, immediately vest (i) in the event of a Change of Control (as defined
herein) or (ii) in the event Employee’s employment is terminated with Good
Reason (as defined herein) pursuant to Section 6.4 or without Cause (as defined
herein) pursuant to Section 6.5 during a Change of Control Period (as defined
herein), and 50% of such stock options or other stock awards shall, to the
extent then unvested, immediately vest in the event Employee’s employment is
terminated with Good Reason pursuant to Section 6.4 or without Cause pursuant to
Section 6.5 during any period other than a Change of Control Period.

 

5. Confidentiality Agreement. Employee and the Company are parties to the
Confidentiality Agreement. Employee’s compliance with the terms of the
Confidentiality Agreement is a material requirement of this Agreement and any
breach of the Confidentiality Agreement that is materially detrimental to the
company and that, if capable of being cured, is not cured within 30 days of
written notice thereof from the Company to Employee, shall constitute a material
breach of this Agreement.

 

-3-



--------------------------------------------------------------------------------

6. Termination.

 

6.1 Termination Upon Death or Disability. This Agreement shall terminate
immediately upon Employee’s death or Disability. The term “Disability” means a
mental or physical incapacity which renders Employee unable, with or without
reasonable accommodation, to continue to perform the essential duties of his job
and which, at least 180 days after its commencement, is determined to be total
and permanent by a physician agreed to by the Company and Employee (such
agreement not to be unreasonably withheld), or in the event of Employee’s
inability to designate a physician, Employee’s legal representative.

 

6.2 Termination by Employee. Employee may terminate his employment under this
Agreement by 60 days’ written notice to the Company.

 

6.3 Termination by the Company for Cause. Employee’s employment under this
Agreement may be terminated by the Company at any time for Cause. Only the
following actions, failures, or events by or affecting Employee shall constitute
“Cause” for termination of Employee by the Company: (i) willful and continued
failure by Employee to substantially perform his duties provided herein after a
written demand for substantial performance is delivered to Employee by the Chief
Executive Officer or Board of Directors of the Company, which demand identifies
with reasonable specificity the manner in which Employee has not substantially
performed his duties, and Employee’s failure to comply with such demand within a
reasonable time; (ii) the engaging by Employee in gross misconduct or gross
negligence materially injurious to the Company; (iii) the commission of any act
in direct competition with or materially detrimental to the best interests of
the Company; or (iv) Employee’s conviction of having committed a felony.
Notwithstanding the foregoing, Employee shall not be deemed to have been
terminated by the Company for Cause unless and until there shall have been
delivered to him a copy of a resolution duly adopted by the affirmative vote of
not less than a majority of the entire membership of the Board of Directors of
the Company finding that, in the good faith opinion of the Board of Directors,
the Company has Cause for the termination of the employment of Employee as set
forth in any of clauses (i) through (iv) above and specifying the particulars
thereof in reasonable detail. The findings of the Board of Directors shall not
be binding in connection with any litigation or dispute arising out of this
Agreement.

 

6.4 Termination by Employee With Good Reason. Employee may terminate his
employment under this Agreement for Good Reason; provided that Employee gives
written notice to the Chief Executive Officer or the Board of Directors within
60 days of the event constituting Good Reason. The term “Good Reason” shall mean
any of the following: (a) a material breach of this Agreement by the Company
which is not cured within 30 days of written notice thereof by Employee; (b) any
diminution in Employee’s position, duties or responsibilities as provided in
Section 1.2 of this Agreement or requirement that Employee report to any person
other than the Chief Executive Officer; (c) any relocation of Employee’s primary
place of work to a location which is more than 25 miles from the Company’s
Bethlehem, Pennsylvania facilities; or (d) a reduction in Employee’s salary
(unless such reduction is a part of and in proportion to a reduction in all
executive officers’ salaries).

 

-4-



--------------------------------------------------------------------------------

6.5 Termination by the Company Without Cause. The Company may terminate
Employee’s employment under this Agreement without Cause by 60 day’s written
notice to Employee. In the event the Company fails to renew this Agreement
pursuant to Section 2, such failure shall be deemed to be a termination of
Employee’s employment by the Company without Cause.

 

6.6 Termination by Employee After Change of Control. Employee may terminate his
employment under this Agreement at any time within 180 days following a Change
of Control (as defined below).

 

6.7 Definitions. For purposes of this Agreement, the term “Change of Control
Period” shall mean the period which begins 3 months prior to the occurrence of a
Change of Control and ends 18 months after the occurrence of Change of Control.
For purposes of this Agreement, the term “Change of Control” shall mean a change
of control of a nature that would be required to be reported in response to Item
6(e) of Schedule 14A of Regulation 14A as in effect on the date hereof pursuant
to the Securities Exchange Act of 1934 (the “Exchange Act”); provided that,
without limitation, such a change of control shall be deemed to have occurred at
such time as (i) any Acquiring Person hereafter becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of 30
percent or more of the combined voting power of Voting Securities; (ii) during
any period of 12 consecutive calendar months, individuals who at the beginning
of such period constitute the board of directors cease for any reason to
constitute at least a majority thereof unless the election, or the nomination
for election, by the Company’s shareholders of each new director was approved by
a vote of at least a majority of the directors then still in office who were
directors at the beginning of the period; (iii) there shall be consummated (a)
any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which Voting Securities would
be converted into cash, securities, or other property, other than a merger of
the Company in which the holders of Voting Securities immediately prior to the
merger have the same, or substantially the same, proportionate ownership of
common stock of the surviving corporation immediately after the merger, or (b)
any sale, lease, exchange, or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Company; or (iv) approval by the stockholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company. For purposes of this
Agreement, “Acquiring Person” means any person or related persons which
constitute a “group” for purposes of Section 13(d) and Rule 13d-5 under the
Exchange Act, as such Section and Rule are in effect as of the date of this
Agreement; provided, however, that the term Acquiring Person shall not include:
(i) the Company or any of its subsidiaries; (ii) any employee benefit plan of
the Company or any of its subsidiaries; (iii) any entity holding voting capital
stock of the Company for or pursuant to the terms of any such employee benefit
plan; or (iv) any person or group solely because such person or group has voting
power with respect to capital stock of the Company arising from a revocable
proxy or consent given in response to a public proxy or consent solicitation
made pursuant to the Exchange Act. For purposes of this Agreement, “Voting
Securities” means the Company’s issued and outstanding securities ordinarily
having the right to vote at elections for the Company’s Board of Directors.

 

-5-



--------------------------------------------------------------------------------

6.8 Compensation Upon Termination.

 

6.8.1 Termination Upon Death or Disability, by Employee (Other Than for Good
Reason) or for Cause. In the event of a termination of Employee’s employment
under Sections 6.1, 6.2, or 6.3, Employee (i) shall be paid all salary pursuant
to Section 3.1 through the date of termination and any bonus that has been
approved by the Board of Directors or Compensation Committee prior to the date
of termination but not yet paid and (ii) in the case of a termination under
Section 6.1, shall receive a prorated portion of any cash bonus for the calendar
year in which termination occurs (calculated based on the number of days in the
calendar year that have passed prior to Employee’s death or commencement of
Employee’s Disability, as the case may be), which would have been otherwise
payable pursuant to Section 3.2 in the absence of the termination of Employee’s
employment, which bonus shall be payable to Employee or his estate at the time
that cash bonuses are or would otherwise be payable to other officers of the
Company in respect of such year. All salary and benefits shall cease on the date
of termination under Sections 6.1, 6.2 or 6.3, subject to the terms of any
benefit plans then in force and applicable to Employee, and the Company shall
have no further liability or obligation hereunder by reason of such termination.

 

6.8.2 Termination Without Cause, Upon Good Reason, or After a Change of Control.
In the event of a termination of Employee’s employment by Employee with Good
Reason as provided in Section 6.4, by the Company without Cause as provided in
Section 6.5, or by Employee after a Change of Control as provided in Section
6.6, Employee (i) shall be paid all salary pursuant to Section 3.1 through the
date of termination and any bonus that has been approved by the Board of
Directors or Compensation Committee prior to the date of termination but not yet
paid; (ii) shall (A) if such termination is for Good Reason pursuant to Section
6.4 or without Cause pursuant to Section 6.5 and does not occur during a Change
of Control Period, continue to be paid the salary provided in Section 3.1 (with
payments made on a monthly basis) either for the greater of 12 months from
termination or the remainder of the Term if such termination occurs during the
Initial Term or for 12 months from termination if such termination occurs after
the Initial Term, or (B) if such termination is for Good Reason pursuant to
Section 6.4 or without Cause pursuant to Section 6.5 and occurs during a Change
of Control Period or such termination is by Employee after a Change of Control
pursuant to Section 6.6, continue to be paid the salary provided in Section 3.1
(with payments made on a monthly basis) for 18 months, with such monthly
payments of salary under this subclause (B) to begin immediately after the
Consulting Period (as defined below); (iii) shall, if such termination is for
Good Reason pursuant to Section 6.4 or without Cause pursuant to Section 6.5 and
occurs during a Change of Control Period or such termination is by Employee
after a Change of Control pursuant to Section 6.6, enter into a Transitional
Services Agreement with the Company substantially in the form set forth in
Exhibit B hereto and perform the transitional services for the consideration set
forth therein for the 6 month period immediately following the date of
termination (the “Consulting Period”); (iv) shall receive a prorated portion of
any cash bonus for the calendar year in which termination occurs (calculated
based on the number of days in the calendar year that have passed prior to
Employee’s termination date), which would have otherwise been payable pursuant
to Section 3.2 in the absence of the termination of Employee’s employment, which
bonus shall be payable to Employee at the time that cash bonuses are payable to
other officers of the Company in respect of such year; and (v) for a period of
one year after the date of termination or such longer period as any Company
plan, program, practice or

 

-6-



--------------------------------------------------------------------------------

policy may provide, shall receive benefits for Employee and/or Employee’s family
at levels substantially equal to those which would have been provided to them in
accordance with the plans described in Section 3.4 of this Agreement if
Employee’s employment had not been terminated, including health, disability and
life insurance, in accordance with the most favorable plans of the Company in
effect during the 90-day period immediately preceding the date of termination
(amounts payable under clauses (ii), (iv) and (v) are collectively referred to
as “severance”). As a condition to receipt of severance under this Section
6.8.2, Employee shall sign and deliver a release agreement, in form and
substance substantially as set forth in Exhibit C hereto, releasing all claims
related to Employee’s employment. The severance shall be in lieu of and not in
addition to any other severance arrangement maintained by the Company, and shall
be offset by any monies Employee may owe to the Company. The Company’s
obligation to pay the amounts stated in clauses (ii), (iv) and (v) of this
Section 6.8.2 shall terminate if Employee fails to comply with the
Confidentiality Agreement during the period that severance is being paid by the
Company and such failure would constitute a material breach of this Agreement
under Section 5 hereof.

 

7. Indemnification. The Company agrees that if Employee is made a party (or is
threatened to be made a party to) any action, suit, or proceeding, whether
civil, criminal, administrative, or investigative (a “Proceeding”), by reason of
his service (including past service) as an officer, director, employee, agent,
or the like of the Company, or is or was serving at the request of the Company
as an officer, director, employee, agent, or the like of another entity,
including, without limitation, as a fiduciary of an employee benefit plan
sponsored or established by the Company (any such service for a subsidiary,
affiliate, joint venture or other entity in which the Company has an ownership
or other financial interest, or as a fiduciary of any employee benefit plan
sponsored by the Company or any such other entity, shall be presumed to be at
the request of the Company), whether or not the basis of such Proceeding is an
act or omission alleged to have occurred while Employee was acting in an
official capacity as a director, officer, employee, agent, or the like, then
Employee shall be indemnified and held harmless by the Company to the fullest
extent authorized by applicable law (including for all reasonable attorneys’
fees and costs incurred by Employee), and such indemnification shall continue
even if Employee has ceased to be a director, officer, employee, agent, or the
like of the Company for any reason.

 

8. Insurance. During the Term and for a period of six years thereafter
(regardless of the reason for the termination of Employee’s employment), the
Company shall maintain suitable directors and officers insurance coverage for
Employee in his respective roles and shall name Employee as an additional
insured under such insurance policies, which policies shall be no less favorable
to Employee than such insurance policies that cover the Company’s directors
during such time period.

 

9. Non-Competition. In consideration of the severance payable hereunder, during
the Term and for a period of one (1) year thereafter, Executive agrees that,
unless he obtains written agreement from the Company or the Board of Directors,
he will not:

 

a. recruit, solicit, or hire any executive or employee of the Company;

 

b. induce or solicit any current or prospective customer, client, or supplier

 

of the Company to cease being a customer, client or supplier or divert Company
business away from any customer, client, or supplier of the Company; or

 

-7-



--------------------------------------------------------------------------------

c. own, manage, control, work for, or provide services to any entity which
competes with the Company in the market for rapid point-of-care, oral fluid
diagnostic testing in the United States (the “Protected Business”);

 

provided, however, that this Section 9 (i) shall not prevent Employee from
accepting a position with and working for any other entity which competes with
the Company in the Protected Business, if such business is diversified, Employee
is employed in a department, division or other unit of the business that is not
engaged in the Protected Business and Employee does not, directly or indirectly,
provide any assistance, services, advice, consultation or information with
respect to rapid point-of-care oral fluid diagnostic testing to the department,
division or unit of the business engaged in the Protected Business; and (ii)
shall not prevent Employee from purchasing or owning less than five percent (5%)
of the stock or other securities of any entity, provided that such stock or
other securities are traded on any national or regional securities exchange or
are actively traded in the over-the-counter market and registered under Section
12(g) of the Securities Exchange Act of 1934, as amended.

 

10. Golden Parachute Excise Tax.

 

a. Initial Determinations by Accounting Firm. In the event a change in “the
ownership or effective control” of the Company or “the ownership of a
substantial portion of the assets” of the Company occurs or is expected to occur
(in either case within the meaning of Section 280G of the Internal Revenue Code,
as amended (the “Code”)) (a “Change in Ownership”), the Company shall retain a
national accounting firm selected by the Company and reasonably acceptable to
Employee (the “Accounting Firm”) to perform the calculations necessary under
this Section 10. The Accounting Firm shall have discretion to retain one or more
independent appraisers with adequate expertise (collectively, the “Appraisers”)
to provide any valuations necessary for the Accounting Firm’s calculations
hereunder. The Company shall pay all the fees and costs associated with the work
performed by the Accounting Firm and any Appraiser retained by the Accounting
Firm. If the Accounting Firm has previously performed services for any person,
entity or group in connection with the Change in Ownership, Employee may select
an alternative national accounting firm to be the Accounting Firm. If any
Appraiser otherwise performs work for any of the entities involved in the Change
in Ownership or their affiliates (or has performed work for any such entity
within the three years preceding the calculations hereunder), then Employee may
select an alternative appraiser of national stature with adequate expertise to
be an Appraiser. The Accounting Firm shall provide promptly to both the Company
and Employee a written report setting forth the calculations required under this
Section 10, together with a detailed report of all relevant supporting data,
valuations and calculations. All determinations of the Accounting Firm and the
Appraisers shall be binding on Employee and the Company. When making the
calculations required hereunder, Employee shall be deemed to pay (i) Federal
income taxes at the highest applicable marginal rate of Federal income taxation
for the taxable year for which any such calculation is made, and (ii) any
applicable state and local income taxes at the highest applicable marginal rate
of taxation for the taxable year for which any such calculation is made, net of
the maximum reduction in Federal

 

-8-



--------------------------------------------------------------------------------

income taxes which could be obtained by Employee from deduction of such state
and local taxes. The Accounting Firm shall determine (y) the aggregate amount of
all payments, benefits and distributions provided by the Company to Employee or
for his benefit, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or any other agreement, plan or
arrangement of the Company or otherwise (other than any payment pursuant to this
Section 10) which are in the nature of compensation and are contingent upon a
Change in Ownership (valued pursuant to Section 280G of the Code) (collectively
the “Payments”); and (z) the maximum amount of the Payments Employee would be
entitled to receive without being subject to the excise tax imposed by Section
4999 of the Code (the “Threshold Amount”) (such excise tax, together with any
interest or penalties with respect to such excise tax, are hereinafter
collectively referred to as the “Excise Tax”).

 

b. Gross-up Payment. If the amount of the Payments exceeds the Threshold Amount
by more than Fifty Thousand Dollars ($50,000), then the Company shall pay to
Employee an additional payment (a “Gross-up Payment”) in an amount of up to the
first Five Hundred Thousand Dollars ($500,000) of Excise Tax imposed upon the
Payments (inclusive of any Excise Tax, federal, state and local payroll (such as
Social Security and Medicare taxes) and other taxes and income taxes imposed
upon the Gross-up Payment). All determinations required to be made as to whether
a Gross-up Payment is required and the amount of such Gross-up Payment shall be
made by the Accounting Firm. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies as described below, and Employee is thereafter
required to make a payment or an additional payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to Employee or
for his benefit, subject to the aggregate dollar limitation set forth in the
first sentence of this Section 10(b).

 

c. Cut-Back. Payments shall be made without regard to whether the deductibility
of such Payments (or any other payments) would be limited or precluded by
Section 280G of the Code and without regard to whether such payments would
subject the Employee to Excise Tax; provided, however, that if the Total
After-Tax Payments (as defined below) would be increased by the limitation or
elimination of any portion of the Payments, then the Payments will be reduced to
the extent necessary to maximize the Total After-Tax Payments. In the event of
any underpayment or overpayment under this Section 10 (as determined after the
application of this Section 10(c)), the amount of such underpayment or
overpayment will be immediately paid by the Company to Employee or refunded by
Employee to the Company. For purposes of this Agreement, “Total After-Tax
Payments” means the difference between (A) the sum of (i) the total of all
“parachute payments” (as that term is defined in Section 280G(b)(2) of the Code)
made to or for the benefit of Employee and (ii) the amount of any Gross-up
Payment (whether made hereunder or otherwise), less (b) all applicable federal,
state, and local payroll and other taxes and income taxes (including, without
limitation, the Excise Tax described in Section 4999 of the Code) imposed on the
parachute payments and Gross-Up Payment.

 

-9-



--------------------------------------------------------------------------------

d. Procedures With Respect to IRS Claims. Employee shall notify the Company in
writing of any claim by the Internal Revenue Service relating to any unpaid
excise tax applicable to the Payments. Such notification shall be given as soon
as practicable but no later than 20 business days after the Employee knows of
such claim. Employee shall not pay such claim without the Company’s written
consent prior to the expiration of the 30-day period following the date on which
Employee gives such notice to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is due). If the
Company notifies Employee in writing prior to the expiration of such period that
it desires to contest such claim, Employee shall (i) give the Company any
information reasonably requested by the Company relating to such claim; (ii)
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company; (iii) cooperate with the Company in good
faith in order effectively to contest such claim; and (iv) permit the Company to
participate in any proceedings relating to such claim; provided, however, that
the Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold Employee harmless, on an after-tax basis, for any and
all taxes, including any Excise Tax, and including interest and penalties with
respect thereto, imposed as a result of such representation and payment of costs
and expenses. Without limiting the generality of the foregoing, if the Company
has notified Employee that it desires to contest such claim, the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct Employee to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine. Furthermore, the Company’s control of
the contest shall be limited to issues with respect to which a Gross-up Payment
would be payable hereunder and Employee shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.

 

11. Remedies. The respective rights and duties of the Company and Employee under
this Agreement are in addition to, and not in lieu of, those rights and duties
afforded to and imposed upon them by law or at equity.

 

12. Severability of Provisions. The provisions of this Agreement are severable,
and if any provision hereof is held invalid or unenforceable, it shall be
enforced to the maximum extent permissible, and the remaining provisions of the
Agreement shall continue in full force and effect.

 

13. Nonwaiver. Failure by either party at any time to require performance of any
provision of this Agreement shall not limit the right of the party failing to
require performance to enforce the provision. No provision of this Agreement may
be waived by either party except by a writing signed by that party. A waiver of
any breach of a provision of this Agreement shall be construed narrowly and
shall not be deemed to be a waiver of any succeeding breach of that provision or
a waiver of that provision itself or of any other provision.

 

-10-



--------------------------------------------------------------------------------

14. Non-Disparagement. Both during and after his employment, Employee agrees not
to disparage the Company or any of its stockholders, directors, officers, or
employees, and the Company agrees not to disparage, and to cause its directors,
officers and employees not to disparage, Employee. Employee and the Company
agree not to make any statement or engage in any conduct that might affect
adversely the business or professional reputation of the other party or, in the
case of the Company, any of its stockholders, directors, officers or employees
and the Company. Any breach of this Section 14 by a director, officer or
employee of the Company shall be deemed to be a breach by the Company.

 

15. Other Agreements. Employee represents, warrants and, where applicable,
covenants to the Company that:

 

(a) There are no restrictions, agreements or understandings whatsoever to which
Employee is a party which would prevent or make unlawful Employee’s execution of
this Agreement or Employee’s employment hereunder, or which is or would be
inconsistent or in conflict with this Agreement or Employee’s employment
hereunder, or would prevent, limit or impair in any way the performance by
Employee of his obligations hereunder;

 

(b) Employee’s execution of this Agreement and Employee’s employment hereunder
shall not constitute a breach of any contract, agreement or understanding, oral
or written, to which Employee is a party or by which Employee is bound; and

 

(c) Employee is free to execute this Agreement and to be employed by the Company
as an employee pursuant to the provisions set forth herein.

 

16. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Employee and their respective successors,
executors, administrators, heirs and/or permitted assigns; provided, however,
that neither Employee nor the Company may make any assignments of this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the other party, except that, without such consent, the
Company may assign this Agreement to any successor to all or substantially all
the business or assets of the Company by means of liquidation, dissolution,
merger, consolidation, transfer of assets, or otherwise and Employee may
transfer this Agreement by will or the laws of descent and distribution. The
Company will require any successor (whether direct or indirect, by merger,
consolidation, transfer of assets, or otherwise) acquiring all or substantially
all of the business and/or assets of the Company (whether such assets are held
directly or indirectly) to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

 

17. Non-exclusivity of Rights; Effect of Agreement. Nothing in this Agreement
shall prevent or limit Employee’s continuing or further participation in any
benefit, bonus, incentive, stock-based or other plan or program provided by the
Company and for which Employee may qualify. Except as otherwise provided herein,
amounts and benefits which are vested benefits or which Employee is otherwise
entitled to receive at or subsequent to the date of

 

-11-



--------------------------------------------------------------------------------

termination shall be payable in accordance with such plan or program. In the
event any term of this Agreement is more favorable to Employee than the
corresponding terms of any Company plan in which Employee participates or of any
agreement applicable to any stock option, restricted stock grant, stock-based or
other award granted to Employee by the Company, then the terms of this Agreement
shall govern and the benefit under each such Company plan and Employee’s rights
and benefits under each such award shall be determined in accordance with the
terms of this Agreement. For the avoidance of any doubt, in the event of the
termination of Employee’s employment under circumstances described in Section
6.8.2, the provisions of Section 4 shall apply to each stock option, restricted
stock grant and to each other stock-based award whenever granted to the Employee
and any forfeiture or recapture provision in any stock option, restricted stock
grant, or other stock-based or incentive award which arises upon engaging in
competition with the Company shall apply only in the event of Employee’s
material breach of Section 9(c) of this Agreement.

 

18. Entire Agreement; Amendments. This Agreement and the Confidentiality
Agreement contain the entire agreement and understanding of the parties hereto
relating to the subject matter hereof and thereof, and supersede all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the employment of Employee by the Company. This Agreement may not be
changed or modified, except by an agreement in writing signed by each of the
parties hereto.

 

19. Consent to Suit. Any legal proceeding arising out of or relating to this
Agreement shall be instituted in the United States District Court for the
Eastern District of Pennsylvania, or if such court does not have jurisdiction or
will not accept jurisdiction, in any court of general jurisdiction in the county
in Pennsylvania in which the Company maintains its principal place of business,
and Employee and the Company hereby consent to the personal and exclusive
jurisdiction of such court and hereby waive any objection that Employee or the
Company may have to personal jurisdiction, venue, and any claim or defense of
inconvenient forum.

 

20. Counterparts and Facsimiles. This Agreement may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.

 

21. Governing Law. This Agreement shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania without regard to
the application of the principles of conflicts of laws.

 

[signature page follows]

 

-12-



--------------------------------------------------------------------------------

The parties have executed this Employment Agreement as of the date stated above.

 

    ORASURE TECHNOLOGIES, INC.

/s/ Joseph E. Zack

--------------------------------------------------------------------------------

 

By:

 

/s/ Douglas Watson

--------------------------------------------------------------------------------

Joseph E. Zack

 

Title:

 

Chairman of the Board

 

-13-



--------------------------------------------------------------------------------

EXHIBIT A

 

Specific Duties of Employee as Executive Vice President, Marketing and Sales

 

Employee, as the Executive Vice President, Marketing and Sales of the Company or
the surviving entity in the event of a Change of Control, shall have duties
commonly performed by the officer in charge of marketing and sales of a company
with capital stock that is publicly traded on a national stock exchange,
including, without limitation, being the individual primarily responsible for
(i) overseeing the product marketing and sales activities of the Company or such
surviving entity; (ii) assisting in identifying and evaluating new products and
technologies and product improvements and enhancements to be developed or
acquired by the Company or such surviving entity; and (iii) assisting the Chief
Executive Officer of the Company or such surviving entity in developing
strategic business plans and in planning and evaluating mergers, acquisitions
and other strategic matters.



--------------------------------------------------------------------------------

EXHIBIT B

 

Transition Services Agreement

 

See Attached Document



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

 

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is made as of
                    ,             , by and between Orasure Technologies, Inc., a
Delaware corporation (the “Company”), and Joseph E. Zack (the “Consultant”).

 

BACKGROUND

 

The Consultant is the former Executive Vice President, Marketing and Sales of
the Company, whose employment with the Company ceased in connection with a
Change of Control (as defined in the Employment Agreement by and between the
Consultant and the Company dated July     , 2004 (the “Employment Agreement”)).
The Company desires to secure the services of the Consultant while his
responsibilities are being transitioned to a new executive of the Company. The
Consultant is willing to provide his services to the Company in accordance with
the terms of this Agreement. This is the “Transition Services Agreement”
referenced in the Employment Agreement.

 

TERMS

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1. Provision of Services. The Company hereby engages the Consultant for, and the
Consultant hereby agrees to render, from time to time to the extent reasonably
requested by the Company, at mutually determined times and places, consulting
and such other services as provided herein during the Consulting Period (as
defined in Section 5), all upon the terms and conditions herein provided. It is
understood and agreed by the Company that, notwithstanding anything else to the
contrary contained herein, the services to be provided hereunder are to be
provided on a part-time basis and that Consultant shall be able to provide
services to other persons or entities as long as such services are not in
material conflict with Consultant’s obligations under this Agreement including
without limitation Section 8 hereof and shall be able to take up to three (3)
continuous weeks of vacation (subdivided as the Consultant may determine) during
the Consulting Period without being in breach of this Agreement.

 

2. Duties. The Consultant shall make himself available to the Board of Directors
(the “Board”) and the senior executive officers of the Company from time to
time, upon reasonable notice, for the rendering of advice and counsel,
consistent with his knowledge and experience, on marketing and sales matters and
such other matters as the Board or officers of the Company may reasonably
request. Subject to reasonable business travel required in the performance of
duties which are subject to reimbursement by the Company, it is agreed that
Consultant’s services shall generally be provided from his home. The Company
agrees that it will (i) provide the Consultant with or, at its discretion
reimburse the Consultant for the use of, a computer and fax machine and (ii)
reimburse Consultant for the other reasonable costs of his use of a home-based
office. The general scope of Consultant’s services shall include, but not be
limited to, the following:



--------------------------------------------------------------------------------

(a) Initial Transition Period. During the initial period of transition, which is
contemplated to take up to approximately six (6) months (but may in fact require
a shorter or longer period), Consultant shall assist with and/or perform the
following duties:

 

  • Work to transition his responsibilities to one or more executives designed
by the Company.

 

  • Be available for consultation regarding the Company’s marketing and sales
activities.

 

  • Be available for consultation in strategic matters, such as potential new
products and technologies and product enhancements and improvements.

 

Consultant acknowledges that the consulting services hereunder will be most
active during the initial transition period and may require a higher level of
travel than that required after such period.

 

(b) On-going. Following the initial period during the Consulting Period,
Consultant shall assist with and/or perform duties with respect to marketing and
sales matters.

 

The Company agrees that, unless otherwise agreed by Consultant, all services to
be requested of the Consultant hereunder by the Board, both during the initial
period and thereafter, shall be consistent with services routinely performed by
senior executives of the Company.

 

3. Compensation.

 

(a) Payment for Consulting Services. During the Consulting Period, the
Consultant will be paid compensation for the performance of the covenants under
this Agreement at an annual rate equal to the salary (as defined in Section 3.1
of the Employment Agreement) paid to Executive immediately prior to his
termination of employment with the Company (the “Consulting Payment”), which
shall be paid in equal monthly installments within ten (10) days of the end of
each month of the Consulting Period or such earlier time(s) as the Company deems
appropriate.

 

(b) No Right to Employee Benefits. Consultant hereby acknowledges and agrees
that he is providing services as an independent contractor to the Company and is
not and will not claim to be an employee of the Company in the performance of
such services; thus, Consultant hereby waives any claim or argument that he is
or may be entitled to or covered by any benefit plan or program provided by the
Company to its employees. Notwithstanding the foregoing, nothing herein shall
affect Consultant’s entitlement to any benefit or other compensation provided
for in the Employment Agreement.

 

4. Business Expenses. During the Consulting Period, the Company will pay for and
Consultant will be entitled to receive reimbursement for all reasonable expenses
incurred by him in performing services hereunder, including all expenses of
travel and living expenses while away from home on business or at the request of
and in service of the Company, upon

 

-2-



--------------------------------------------------------------------------------

submission by him of vouchers therefor or itemized lists thereof prepared in
compliance with such rules and policies relating thereto as the Company may from
time to time adopt for application to senior executives of the Company and as
may be required in order to permit such payments as proper deductions to the
Company under the Internal Revenue Code and the rules and regulations adopted
pursuant thereto now or hereafter in effect.

 

5. Consulting Period.

 

(a) The period during which the Consultant shall serve as a consultant to the
Company under this Agreement shall commence as of the date hereof and shall,
unless sooner terminated pursuant to Section 5(b), continue for a period of six
(6) months thereafter (the “Consulting Period”). The last date of the Consulting
Period is hereinafter referred to as the “Expiration Date”.

 

(b) The Consulting Period may be terminated at the option of and by written
notice from the Company if the Board of Directors of the Company shall find
“good cause” for termination (as defined below). The Consulting Period shall
also terminate as of the date on which the Consultant dies or thirty (30) days
after Consultant gives written notice of termination to the Company; provided,
however that Consultant shall not give such 30-day notice during the first 60
days of the Consulting Period. For purposes of this Agreement, “good cause”
shall mean (i) the conviction of a felony, (ii) failure to perform duties as
directed by the Board consistent with those indicated hereunder or agreed to be
performed by the Consultant, in each case which are able to be performed by
Consultant on the part-time basis on which he is engaged (which failure is not
cured within thirty (30) days following written notice from the Board), or (iii)
any material breach by Consultant (which failure is not cured within thirty (30)
days following written notice from the Board) of this Agreement. In the event
that (a) the Company terminates this Agreement for any reason other than for
“good cause” or (b) the Consultant terminates this Agreement because of breach
of this Agreement by the Company (which breach is not cured within thirty (30)
days following written notice to the Board), the Consulting Payment shall be
payable by the Company to the Consultant for the remainder of the Consulting
Period.

 

6. Confidential Information. The Consultant acknowledges that the information,
observations and data obtained by him while performing services hereunder for
the Company and its subsidiaries concerning the business or affairs of the
Company or any subsidiary (“Confidential Information”) are the property of the
Company or such subsidiary. Therefore, the Consultant agrees that he shall not
disclose to any unauthorized person or use for his own purposes any Confidential
Information without the prior written consent of the Board, unless and to the
extent that the aforementioned matters (a) become generally known to and
available for use by the public other than as a result of the Consultant’s acts
or omissions; (b) were lawfully in the possession of or demonstrably known by
the Consultant prior to its receipt from the Company; (c) are independently
developed by the Consultant without use of or reference to the Confidential
Information; (d) become known by the Consultant from a third party that, to the
Consultant’s knowledge, is not subject to an obligation of confidentiality to
the Company or (e) are required to be disclosed by law, in which case the
Consultant shall promptly notify the Company of such disclosure obligation and
shall cooperate with the Company in seeking a protective order or other
confidential treatment of such matters. The Consultant shall

 

-3-



--------------------------------------------------------------------------------

deliver to the Company at the termination of this Agreement, or at any other
time the Company may request, all memoranda, notes, plans, records, reports,
computer tapes, printouts and software and other documents and data (and copies
thereof) relating to the Confidential Information, Work Product (as defined
below) or the business of the Company or any Subsidiary which he may then
possess or have under his control.

 

7. Inventions and Patents. The Consultant acknowledges that all inventions,
innovations, improvements, developments, methods, designs, analyses, drawings,
reports and all similar or related information (whether or not patentable) which
relate to the Company’s or any of its subsidiaries’ actual or anticipated
business, research and development or existing or future products or services
and which are conceived, developed or made by the Consultant incident to the
performance of his services hereunder (“Work Product”) belong to the Company or
such subsidiary. The Consultant shall promptly disclose such Work Product to the
Board and perform all actions reasonably requested by the Board (whether during
or after the Expiration Date) to establish and confirm such ownership
(including, without limitation, assignments, consents, powers of attorney and
other instruments).

 

8. Representations. The Consultant hereby represents and warrants to the Company
that (i) the execution, delivery and performance of this Agreement by him does
not and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the
Consultant is a party or by which he is bound, (ii) as of the date of this
Agreement, he is not a party to or bound by any employment agreement,
non-compete agreement or confidentiality agreement with any other person or
entity except as disclosed to the Company by him in writing (including a copy of
such agreement), and (iii) upon the execution and delivery of this Agreement by
the Company, this Agreement shall be the valid and binding obligation of the
Consultant, enforceable in accordance with its terms. The Company hereby
represents and warrants to the Consultant that (x) the execution, delivery and
performance of this Agreement by him does not and shall not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which the Company or any of its subsidiaries is a
party or by which he is bound and (y) upon the execution and delivery of this
Agreement by the Consultant, this Agreement shall be the valid and binding
obligation of the Company, enforceable in accordance with its terms.

 

9. Relationship of the Parties.

 

(a) Independent Contractors. Company and Consultant are independent contractors
as to one another. Nothing in this Agreement shall be deemed to create a
partnership or a joint venture between the Company and the Consultant, or to
cause Company to be liable for any of debts or obligations of Consultant.
Consultant hereby acknowledges and agrees that he will not claim to be or in any
way hold himself out as an officer, director or employee of the Company at any
time and shall not act for or incur any liability or obligation of any kind,
express or implied, in the name of or on behalf of, the Company.

 

(b) Taxes. Consultant shall be solely responsible for the timely payment of all
employment and income taxes for which he might be liable, and Company will not
deduct or withhold taxes from any monies payable to Consultant.

 

-4-



--------------------------------------------------------------------------------

10. Survival. Sections 6 through 18 shall survive and continue in full force and
effect in accordance with their terms notwithstanding any termination of the
Consultant’s engagement by the Company.

 

11. Notices. Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, or mailed by overnight courier (by a
nationally recognized courier service) or first class mail, return receipt
requested, to the recipient at the address below indicated:

 

Notices to the Consultant:

 

 

 

 

 

 

Notices to the Company:

 

General Counsel

OraSure Technologies, Inc.

220 East First Street

Bethlehem, PA 18015

 

 

With a required copy to:

 

Pepper Hamilton LLP

400 Berwyn Park

899 Cassatt Road

Berwyn, PA 19312

Attn: Jeffrey P. Libson, Esq.

 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.

 

12. Severability. The provisions of this Agreement are severable, and if any
provision hereof is held invalid or unenforceable, it shall be enforced to the
maximum extent permissible, and the remaining provisions of the Agreement shall
continue in full force and effect.

 

13. Complete Agreement. This Agreement and the Employment Agreement embody the
complete agreement and understanding among the parties and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

14. No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

-5-



--------------------------------------------------------------------------------

15. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and Employee and their respective successors,
executors, administrators, heirs and/or permitted assigns; provided, however,
that neither Employee nor the Company may make any assignments of this Agreement
or any interest herein, by operation of law or otherwise, without the prior
written consent of the other party, except that, without such consent, the
Company may assign this Agreement to any successor to all or substantially all
the business or assets of the Company by means of liquidation, dissolution,
merger, consolidation, transfer of assets, or otherwise and Employee may
transfer this Agreement by will or the laws of descent and distribution. The
Company will require any successor (whether direct or indirect, by merger,
consolidation, transfer of assets, or otherwise) acquiring all or substantially
all of the business and/or assets of the Company (whether such assets are held
directly or indirectly) to assume expressly and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law, or otherwise.

 

16. Consent to Suit. Any legal proceeding arising out of or relating to this
Agreement shall be instituted in the United States District Court for the
Eastern District of Pennsylvania, or if such court does not have jurisdiction or
will not accept jurisdiction, in any court of general jurisdiction in the county
in Pennsylvania in which the Company maintains its principal place of business,
and Employee and the Company hereby consent to the personal and exclusive
jurisdiction of such court and hereby waive any objection that Employee or the
Company may have to personal jurisdiction, venue, and any claim or defense of
inconvenient forum.

 

17. Counterparts and Facsimiles. This Agreement may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
shall be deemed an original, and all of which together shall be deemed to be one
and the same instrument.

 

18. Governing Law. This Agreement shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania without regard to
the application of the principles of conflicts of laws.

 

[signature page follows]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Transition Services
Agreement as of the date first written above.

 

ORASURE TECHNOLOGIES, INC.

--------------------------------------------------------------------------------

By:

   

Title:

    CONSULTANT

--------------------------------------------------------------------------------

JOSEPH E. ZACK

 

-7-



--------------------------------------------------------------------------------

EXHIBIT C

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (the “Agreement”) is entered into on this      day of
                    ,             , by and between Joseph E. Zack (“Executive”)
and OraSure Technologies, Inc., a Delaware corporation, together with each and
every of its predecessors, successors (by merger or otherwise), parents,
subsidiaries, affiliates, divisions and related entities directors, officers,
Executives, attorneys and agents, whether present or former (collectively the
“Company”);

 

WHEREAS, Executive is entitled to receive severance under an Employment
Agreement (“Employment Agreement”), dated July     , 2004, between Employee and
the Company;

 

WHEREAS, Executive agrees to execute this Separation Agreement and Release as
additional consideration for such severance; and

 

WHEREAS, capitalized terms not otherwise defined in this Agreement shall have
the meanings set forth in the Employment Agreement.

 

NOW, THEREFORE, the parties agree as follows, in consideration of the mutual
covenants and obligations contained herein, and intending to be legally held
bound:

 

1. Consideration. In consideration for Executive’s receipt of severance as
provided in the foregoing Employment Agreement, Executive is willing to enter
into this Agreement and provide the release set forth herein.

 

2. Executive’s Release. Executive hereby generally releases and discharges the
Company, together with each and every of its predecessors, successors (by merger
or otherwise), parents, subsidiaries, affiliates, divisions and related
entities, directors, officers, executives, attorneys and agents, whether present
or former (collectively the “Releasees”), from any and all suits, causes of
action, complaints, obligations, demands, or claims of any kind, whether in law
or in equity, direct or indirect, known or unknown, suspected or unsuspected
(hereinafter “claims”), which the Executive ever had or now has arising out of
or relating to any matter, thing or event occurring up to and including the date
of this Agreement. Except as otherwise expressly provided in this Agreement,
Executive’s release specifically includes, but is not limited to:

 

a. any and all claims for wages and benefits including, without limitation,
salary, stock, options, commissions, royalties, license fees, health and welfare
benefits, separation pay, vacation pay, incentives, and bonuses;

 

b. any and all claims for wrongful discharge, breach of contract (whether
express or implied), or for breach of the implied covenant of good faith and
fair dealing;



--------------------------------------------------------------------------------

c. any and all claims for alleged employment discrimination on the basis of age,
race, color, religion, sex, national origin, veteran status, disability and/or
handicap and any and all other claims in violation of any federal, state or
local statute, ordinance, judicial precedent or executive order, including but
not limited to claims under the following statutes: Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. §2000e et seq., the Civil Rights Act
of 1866, 42 U.S.C. §1981, the Age Discrimination in Employment Act, 29 U.S.C.
§621 et seq., the Older Workers Benefit Protection Act, 29 U.S.C. §626(f), the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq., the Family and
Medical Leave Act of 1993, the Fair Labor Standards Act, the Employee Retirement
Income Security Act of 1974, or any comparable statute of any other state,
country, or locality except as required by law, but excluding claims for vested
benefits under the Company’s pension plans;

 

d. any and all claims under any federal, state or local statute or law;

 

e. any and all claims in tort (including but not limited to any claims for
misrepresentation, defamation, interference with contract or prospective
economic advantage, intentional or negligent infliction of emotional distress,
duress, loss of consortium, invasion of privacy and negligence);

 

f. any and all claims for attorneys’ fees and costs; and

 

g. any and all other claims for damages of any kind.

 

Notwithstanding the foregoing, nothing contained in this paragraph shall apply
to, or shall release the Company from, (i) any obligation of the Company under
this Agreement, the Transition Services Agreement (if any) or the Employment
Agreement; (ii) any accrued or vested benefit of Executive pursuant to any
employee benefit plan of the Company, including any benefit not yet due and
payable; (iii) any obligation of the Company under existing stock options,
restricted stock or other stock awards; or (iv) any right to indemnification
under the Agreement, the By-Laws or Certificate of Incorporation of the Company
or any subsidiary or any insurance policy maintained by the Company or any
subsidiary or other entity.

 

3. Acknowledgment. Executive understands that his release extends to all of the
aforementioned claims and potential claims which arose on or before the date of
this Agreement, whether now known or unknown, suspected or unsuspected, and that
this constitutes an essential term of this Agreement. Executive further
understands and acknowledges the significance and consequence of this Agreement
and of each specific release and waiver, and expressly consents that this
Agreement shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown and
unsuspected claims, demands, obligations, and causes of action, if any, as well
as those relating to any other claims, demands, obligations or causes of action
herein above-specified.

 

4. Remedies. All remedies at law or in equity shall be available to the Company
for the enforcement of this Agreement . This Agreement may be pleaded as a full
bar to the enforcement of any claim that Executive may assert against the
Company in violation of this Agreement .

 

-2-



--------------------------------------------------------------------------------

5. No Admissions. Neither the execution of this Agreement by the Company, nor
the terms hereof, constitute an admission by the Company of liability to
Executive.

 

6. Confidentiality. To the extent not otherwise made public by the Company,
Executive shall not disclose or publicize the terms or fact of this Agreement ,
directly or indirectly, to any person or entity, except to Executive’s attorney,
spouse, and to others as required by law. Executive is specifically prohibited
from disclosing the facts or terms of this Agreement to any former or present
executive of the Company except as required by law.

 

7. Entire Agreement. This Agreement , together with the terms of the Employment
Agreement, contain the entire agreement of the parties with respect to the
subject matter hereof, supersede any prior agreements or understandings with
respect to the subject matter hereof, and shall be binding upon their respective
heirs, executors, administrators, successors and assigns.

 

8. Severability. If any term or provision of this Agreement shall be held to be
invalid or unenforceable for any reason, the validity or enforceability of the
remaining terms or provisions shall not be affected, and such term or provision
shall be deemed modified to the extent necessary to make it enforceable. 9.
Advice of Counsel; Revocation Period. Executive is hereby advised to seek the
advice of counsel. Executive acknowledges that he is acting of his own free
will, that he has been afforded a reasonable time to read and review the terms
of this Agreement, and that Executive is voluntarily entering into this
Agreement with full knowledge of its provisions and effects. Executive intends
that this Agreement shall not be subject to any claim for duress. Executive
further acknowledges that he has been given at least twenty-one (21) days within
which to consider this Agreement and that if Executive decides to execute this
Agreement before the twenty-one day period has expired, Executive does so
voluntarily and waives the opportunity to use the full review period. Executive
also acknowledges that he has seven (7) days following his execution of this
Agreement to revoke acceptance of this Agreement , with the Agreement not
becoming effective until the revocation period has expired. If Executive chooses
to revoke his acceptance of this Agreement , he should provide written notice
to:

 

General Counsel

OraSure Technologies, Inc.

220 East First Street

Bethlehem, Pennsylvania 18015

 

10. Amendments. Neither this Agreement nor any term hereof may be orally
changed, waived, discharged, or terminated, and may be amended only by a written
agreement between the parties hereto.

 

11. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard to the conflict of law principles
of any jurisdiction.

 

-3-



--------------------------------------------------------------------------------

12. Legally Binding. The terms of this Agreement contained herein are
contractual, and not a mere recital.

 

IN WITNESS WHEREOF, the parties, acknowledging that they are acting of their own
free will, have caused the execution of this Agreement as of this day and year
written below.

 

OraSure Technologies, Inc.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Joseph E. Zack

 

-4-